The view we take of the facts in this case renders a consideration of the various legal propositions, discussed by counsel, superfluous. No bill was ever presented to the decedent in her lifetime, and the last item of service alleged was more than two years before her death. The evidence of its validity rests almost wholly upon the testimony of claimant, although there are some slight corroborating circumstances. It is shown by other testimony that deceased was a woman, who usually had money on hand to pay her bills, and paid them promptly; that shortly before her death she stated that she owed nothing in the world except a grocery bill, which had not been presented at that time, and that claimant had stated in the presence of several persons that deceased "did not owe her a penny." While the testimony, as to these statements, came mostly from interested sources, none came from witnesses having a greater interest than the claimant.
"Claims of long standing when filed against an estate of a decedent should be scrutinized with care, and in such cases strong and convincing proof should be required before allowing the same." Branch v. Lambert, 103 Or. 423 (205 P. 995).
Such strong, convincing proof does not exist here. In fact, the evidence, taken as a whole, shows rather a preponderance of evidence against the validity of the claim.
The judgment of the Circuit Court is affirmed.
AFFIRMED.
BEAN, BROWN and RAND, JJ., concur. *Page 90